FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA AUG - 5 201‘!
Clark, U.S. Dlstrlct and

)
Plaintiff, )
)

V- ) Civil Action No. /¢' 
)
Scott S. Harris et (11., )
)
Defendants. )

MEMORANDUM OPINION

This action is before the Court on its initial review of plaintiff” s pro se complaint and
application to proceed informa pauperis. The Court will grant the application and dismiss the
complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring
dismissal of an action “at any time” the Court determines that it lacks subject matter
jurisdiction).

Plaintiff, an Ohio state prisoner incarcerated in Marion, Ohio, sues the Clerk of the
United States Supreme Court and other employees of that ofﬁce for returning his petition for writ
of habeas corpus because of several deﬁciencies listed in a letter to plaintiff from the Supreme
Court Clerk. See Comp]. at 2-3 & Comp]. Attach. (Apr. 10, 2014 letter). The attachments to the
complaint show that plaintiff” s petition was subsequently ﬁled and was denied by the Supreme
CouIt on June 9, 2014. Regardless, plaintiff seeks $3 million in damages. Compl. at 10.

This Court lacks jurisdiction to review the decisions of the United States Supreme Court,
including those of its Clerk of Court. In re Marin, 956 F.2d 339, 340 (DC. Cir. 1992); see

Panko v. Rodak, 606 F.2d 168, 171 n.6 (7th Cir. 1979), cert. denied, 444 U.S. 1081 (1980) ("It

seems axiomatic that a lower court may not Order the judges or ofﬁcers of a higher court to take
an action"). In addition, the Supreme Court Clerk and his staff enjoy absolute immunity from a
lawsuit for money damages based on those actions, as alleged here, that fall within the scope of
their ofﬁcial duties. Sindram v. Sada, 986 F.2d 1459, 1460 (DC. Cir. 1993). Therefore, this

case will be dismissed with prejudice. A separate Order accompanies this Memorandum

Opinion.

D . . 1/
ate: u ust , nite tates ist Ct 11 ge
D Ag Uh 2014 U'dS D' Jd } g